DETAILED ACTION

Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/29/2020 and 06/22/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority Acknowledgment
3.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application 10-2020-0051269 on 04/28/2020 in Republic of Korea. 


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-14 and 21-24 of the pending application 17/368983 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-21 of the co-pending application 17/36898 respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the issued patent. Please see the below table for claim similarities for all the independent and dependent claims. The pending application and the co-pending application  refer to the same method/apparatus for identifying an overlapping between two character sequences and merging the two character sequences based on the identified overlapping portion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method/apparatus for merging the two character sequences based on the identified overlapping portion as recited in the co-pending application to merge the two character sequences based on the identified overlapping portion as claimed in the pending application. 

Pending Application 17/083854
Co-pending Application 17/368983

1. A method, the method comprising: 
 	determining a target segment from a speech signal; 
 	determining a target character sequence corresponding to the target segment by decoding the target segment; 
 	identifying a first overlapping portion between the target character sequence and a preceding character sequence based on an edit distance; and 
 	merging the target character sequence and the preceding character sequence based on the first overlapping portion, 
 	wherein a cost applied to the edit distance is determined based on any one or any combination of any two or more of a type of operation performed at the edit distance, whether characters to be operated are located in the first overlapping portion, and whether the characters to be operated match.  

1. A method, the method comprising: 
 	determining a target segment partially overlapping a preceding segment from a speech signal; 
 	determining a target character sequence corresponding to the target segment by decoding the target segment; 
 	identifying a first overlapping portion between the target character sequence and a preceding character sequence based on an edit distance; and 
 	merging the target character sequence and the preceding character sequence based on the first overlapping portion, 
 	wherein a cost applied to the edit distance is determined based on any one or any combination of any two or more of a type of operation performed at the edit distance, whether characters to be operated are located in the first overlapping portion, and whether the characters to be operated match, and 
 	wherein a portion overlapping the preceding segment in the target segment is greater than or equal to 8.3% of the target segment.  
2. The method of claim 1, wherein the cost for the edit distance is applied differently to the first overlapping portion and a non-overlapping portion between the target character sequence and the preceding character sequence.  

3. The method of claim 1, wherein the cost for the edit distance is applied differently to the first overlapping portion and a non-overlapping portion between the target character sequence and the preceding character sequence.  
3. The method of claim 1, wherein an insertion cost for the edit distance incurred in a non-overlapping portion between the target character sequence and the preceding character sequence is less than an insertion cost incurred in the first overlapping portion.  
4. The method of claim 1, wherein an insertion cost for the edit distance incurred in a non-overlapping portion between the target character sequence and the preceding character sequence is less than an insertion cost incurred in the first overlapping portion.  
4. The method of claim 1, wherein a matching cost for the edit distance is less than an insertion cost for the edit distance incurred in a non-overlapping portion between the target character sequence and the preceding character sequence.  
5. The method of claim 1, wherein a matching cost for the edit distance is less than an insertion cost for the edit distance incurred in a non-overlapping portion between the target character sequence and the preceding character sequence.  

5. The method of claim 1, wherein an insertion cost, a deletion cost, and a substitution cost for the edit distance incurred in the first overlapping portion are positive numbers.  
6. The method of claim 1, wherein an insertion cost, a deletion cost, and a substitution cost for the edit distance incurred in the first overlapping portion are positive numbers.  

6. The method of claim 1, wherein a matching cost for the edit distance is a negative number, and 
          an insertion cost for the edit distance incurred in a non-overlapping portion between the target character sequence and the preceding character sequence is zero.  

7. The method of claim 1, wherein a matching cost for the edit distance is a negative number, and 
 	an insertion cost for the edit distance incurred in a non-overlapping portion between the target character sequence and the preceding character sequence is zero.

7. The method of claim 1, wherein the determining of the target segment from the speech signal comprises determining the target segment from the speech signal based on a segment length and an overlap length between segments.  
8. The method of claim 1, wherein the determining of the target segment from the speech signal comprises determining the target segment from the speech signal based on a segment length and an overlap length between segments.  

8. The method of claim 7, wherein the overlap length between the segments is determined based on available resources of an apparatus that performs the method.  

9. The method of claim 8, wherein the overlap length between the segments is determined based on available resources of an apparatus that performs the method.  

9. The method of claim 1, wherein the identifying comprises identifying a second overlapping portion between the target character sequence and a partial sequence extracted from the preceding character sequence according to a maximum character length to be uttered by a user during an overlap length between segments.  

10. The method of claim 1, wherein the identifying comprises identifying a second overlapping portion between the target character sequence and a partial sequence extracted from the preceding character sequence according to a maximum character length to be uttered by a user during an overlap length between segments.  

10. The method of claim 1, wherein the preceding character sequence is determined based on a result of decoding a preceding segment partially overlapping the target segment in the speech signal.  
11. The method of claim 1, wherein the preceding character sequence is determined based on a result of decoding the preceding segment partially overlapping the target segment in the speech signal.  
11. The method of claim 10, wherein the identifying comprises identifying a third overlapping portion between the target segment and the result of decoding the preceding segment included in the preceding character sequence.  
12. The method of claim 11, wherein the identifying comprises identifying a third overlapping portion between the target segment and the result of decoding the preceding segment included in the preceding character sequence.  

12. The method of claim 10, wherein the first overlapping portion in the target segment is less than half the target segment.  
13. The method of claim 11, wherein the first overlapping portion in the target segment is less than half the target segment.  

13. A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, configure the one or more processors to perform the method of claim 1.  

14. A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, configure the one or more processors to perform the method of claim 1.  

14. An apparatus, the apparatus comprising: 
 	one or more processors configured to: 
 		determine a target segment from a speech signal, 
 		determine a target character sequence corresponding to the target segment by decoding the target segment, 
 		identify an overlapping portion between the target character sequence and a preceding character sequence based on an edit distance, and 
 		merge the target character sequence and the preceding character sequence based on the overlapping portion, 
wherein a cost applied to the edit distance is determined based on any one or any combination of any two or more of a type of operation performed at the edit distance, whether characters to be operated are located in the overlapping portion, and whether the characters to be operated match.  
15. An apparatus, the apparatus comprising: 
 	one or more processors configured to: 
 	determine a target segment partially overlapping a preceding segment from a speech signal, 
 	determine a target character sequence corresponding to the target segment by decoding the target segment, 
 	identify an overlapping portion between the target character sequence and a preceding character sequence based on an edit distance, and 
 	merge the target character sequence and the preceding character sequence based on the overlapping portion, 
 	wherein a cost applied to the edit distance is determined based on any one or any combination of any two or more of a type of operation performed at the edit distance, whether characters to be operated are located in the overlapping portion, and whether the characters to be operated match, and 
 	wherein a portion overlapping the preceding segment in the target segment is greater than or equal to 8.3% of the target segment.  
21. A method, the method comprising: 
 	determining segments from a speech signal; 
 	determining character sequences to the segments, respectively, by decoding the segments;
identifying overlapping portions between adjacent ones of the character sequences based on corresponding edit distances of the adjacent ones of the character sequences; and 
 merging the adjacent ones of the character sequences based on corresponding ones of the overlapping portions, 
wherein a cost applied to each of the corresponding edit distances is determined based on any one or any combination of any two or more of a type of operation performed at a corresponding one of the edit distances, whether characters to be operated are located in a corresponding one of the overlapping portions, and whether the characters to be operated match.  

16. A method, the method comprising: 
 	determining segments partially overlapping adjacent segments from a speech signal;
 	determining character sequences to the segments, respectively, by decoding the segments;
 	identifying overlapping portions between adjacent ones of the character sequences based on corresponding edit distances of the adjacent ones of the character sequences; and 
 	merging the adjacent ones of the character sequences based on corresponding ones of the overlapping portions, 
 	wherein a cost applied to each of the corresponding edit distances is determined based on any one or any combination of any two or more of a type of operation performed at a corresponding one of the edit distances, whether characters to be operated are located in a corresponding one of the overlapping portions, and whether the characters to be operated match, and 
 	wherein a portion overlapping a preceding segment in one of the segments is greater than or equal to 8.3% of the one of the segments.  
22. The method of claim 21, wherein the cost applied to each of the corresponding edit distances is applied differently to corresponding ones of the overlapping portions and non- overlapping portions between the adjacent ones of the character sequences.  
17. The method of claim 16, wherein the cost applied to each of the corresponding edit distances is applied differently to corresponding ones of the overlapping portions and non- overlapping portions between the adjacent ones of the character sequences.  

23. The method of claim 21, wherein insertion costs for the corresponding edit distances in corresponding ones of the non-overlapping portions and the overlapping portions are different.  
18. The method of claim 16, wherein insertion costs for the corresponding edit distances in corresponding ones of the non-overlapping portions and the overlapping portions are different.  

24. The method of claim 21, wherein insertion costs, deletion costs, and substitution costs for the edit distance incurred in the overlapping portions are positive numbers.  

19. The method of claim 16, wherein insertion costs, deletion costs, and substitution costs for the edit distance incurred in the overlapping portions are positive numbers.  

25. The method of claim 21, wherein the determining of the segments from the speech signal is based on respective segment lengths and overlap lengths between adjacent segments.  
20. The method of claim 16, wherein the determining of the segments from the speech signal is based on respective segment lengths and overlap lengths between adjacent segments.  

26. The method of claim 25, wherein the overlap lengths between the adjacent segments are determined based on available resources of an apparatus that performs the method.  

21. The method of claim 20, wherein the overlap lengths between the adjacent segments are determined based on available resources of an apparatus that performs the method.




 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1, 7, 9-14, 18, 20-21, 25-26 are rejected under 35 U.S.C 103(a) as being unpatentable over Han et al. (US 2020/0126538 A1) in view of Srinivasan et al. (US 2017/0364495 A1.)

	With respect to Claim 1, Han et al. disclose
 	A method, the method comprising: 
 	determining a target segment from a speech signal (Han et al. [0009] the first overlapping segment is associated with one of an odd number or an even number and the subsequent second overlapping segment is associated with the other one of the odd number or even number); 
 	determining a target character sequence corresponding to the target segment by decoding the target segment (Han et al. [0059] the decoder 108 generates a first candidate transcription associated candidate  with all odd-numbered overlapping segment 410 (e.g., first, third, fifth overlapping segments) and a second candidate transcription associated with all even-numbered overlapping segments 410 (e.g., second, fourth, sixth overlapping segments), Fig. 4 element 410 b “looking animations           again the”); 
 	identifying a first overlapping portion between the target character sequence and a preceding character sequence based on an edit distance (Han et al. Fig. 4 elements 410 b and 410 a, [0053] the overlapping inference routine 450 searches for a best matching of word elements between the first candidate transcription and the parallel second candidate transcription. Namely, the overlapping inference routine 450 may be configured to disallow words that are more than one window (e.g., segment 410) from being matched such that the routine 450 will only match words where their segments 410 overlap. The routine 450 may align word elements from pairs of overlapping segments 410. The Examiner notes that the system in Han identifying an overlapping portion (e.g., matching word(s)) between the consecutive character sequences in order to align them. Han does not explicitly teach using edit distance to identify a first overlapping portion between the target character sequence and a preceding character sequence); and 
 	merging the target character sequence and the preceding character sequence based on the first overlapping portion (Han et al. Fig. 4 Alignment 402, elements 410a, 410b, 410c 410 d, [0014] generating the transcription for the long-form utterance by merging the word elements for the plurality of overlapping segments may include identifying non-matching word elements between a first overlapping segment of the plurality of overlapping segments and a subsequent second overlapping segment of the plurality of overlapping segments), 
	Han et al. disclose identifying one or more matching word and non-matching word elements for each overlapping pair of segments of the plurality of overlapping segments and merging the character strings corresponding with the overlapping pair of segments. The one or more matching word elements for each overlapping pair of segments is/are the claimed first overlapping portion between the target character sequence and the preceding character sequence. Han et al. fail to explicitly teach identifying one or more matching word for each overlapping pair of segments based on an edit distance and a cost applied to the edit distance. 
 	However, Srinivasan et al. teach 
 	identifying a first overlapping portion between the target character sequence and a preceding character sequence based on an edit distance (Srinivasan et al. [0021] In one approach, an edit distance function is used to quantify how similar two text units are to one another by determining (e.g., counting) the number of operations (e.g., minimum number of operations) required to transform one string into the other and associating a cost with each operation. To determine an overall distance, the cost for each operation are combined (e.g., summed), with each cost corresponding to a difference between text units, and therefore reducing similarity score between the text units. In contrast to typical edit distance functions, multiple characters, such as words, are used as the fundamental units of comparison. In some cases, semantic similarity between words is factored into the cost of the replace or update operation of the edit distance function (e.g., replacing one word with another between text units)); 
 	wherein a cost applied to the edit distance is determined based on any one or any combination of any two or more of a type of operation performed at the edit distance, whether characters to be operated are located in the first overlapping portion, and whether the characters to be operated match (Srinivasan et al. [0061] When implementing an edit distance function to determine similarity, the cost of replacing a word can be based on the word that is replaced. For example, the cost can be used to factor in the similarity in meanings between the words (or other fundamental unit). As an example, changing a word from one form to another typically would have a low cost. Changing “great” to “brilliant” would have a low cost, but changing “great” to “terrible” would have a high cost, [0059] In determining a level of similarity, the costs of each operation may be normalized (e.g., to a value between 0 and 1), if needed, and combined (e.g., added) to result in a total cost. The total cost can be normalized by the length of the longest text unit (e.g., by the number of words in the text unit, also potentially to a value between 0 and 1). The level of similarity may then be calculated using the equation: 1−(normalized total cost).)
 	Han et al. and Srinivasan et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to modify the steps of identifying the matching portions between the character sequences and merging the character sequences of the overlapping speech sequences as taught by Han et al., using teaching of the edit distance as taught by Srinivasan et al. for the benefit of determining how similar two text units are to one another (Srinivasan et al. [0061] When implementing an edit distance function to determine similarity, the cost of replacing a word can be based on the word that is replaced. For example, the cost can be used to factor in the similarity in meanings between the words (or other fundamental unit). As an example, changing a word from one form to another typically would have a low cost. Changing “great” to “brilliant” would have a low cost, but changing “great” to “terrible” would have a high cost.)

	With respect to Claim 7, Han et al. and Srinivasan et al. teach 
 	wherein the determining of the target segment from the speech signal comprises determining the target segment from the speech signal based on a segment length and an overlap length between segments (Han et al. [0008] segmenting the audio data for the long-form utterance into the plurality of overlapping segments includes applying a 50-percent overlap between overlapping segments. In additional implementations, generating the transcription for the long-form utterance by merging the word elements from the plurality of overlapping segments includes, identifying one or more matching word elements for each overlapping pair of segments of the plurality of overlapping segments and generating the transcription for the long-form utterance based on the one or more matching word elements identified from each overlapping pair of segments.)

With respect to Claim 9, Han et al. and Srinivasan et al. teach 
  	wherein the identifying comprises identifying a second overlapping portion between the target character sequence and a partial sequence extracted from the preceding character sequence according to a maximum character length to be uttered by a user during an overlap length between segments (Han et al. Fig. 4 elements 410a and 410b, [0045] For example, a “chunk”-based approach may process attention on small segments of the utterance, such as a certain number of frames or a certain duration of the utterance at a time. The model may shift attention from one chunk to the next to limit the amount of latency incurred. As a result, the attention mechanism can provide outputs to the decoder allowing a transcription of a first chunk or segment of an utterance while a second chunk or segment of the utterance is still being spoken.) 

With respect to Claim 10, Han et al. and Srinivasan et al. teach 
 	wherein the preceding character sequence is determined based on a result of decoding a preceding segment partially overlapping the target segment in the speech signal (Han et al. [0059] Generating the transcription 120 output for the utterance can include using beam search processing to generate one or more candidate transcriptions based on the word element scores. In some examples, the decoder 108 generates a first candidate transcription associated with all odd-numbered overlapping segments 410 (e.g., first, third, fifth overlapping segments) and a second candidate transcription associated with all even-numbered overlapping segments 410 (e.g., second, fourth, sixth overlapping segments). The system 102 also includes a beam search module 118 that performs beam search decoding to generate the candidate transcriptions from which a final transcription 120 is generated as an output of the ASR system 102. In some implementations, the beam search module 118 executes the overlapping inference routine 450 to generate the transcription for the long-form utterance by merging the word elements from the plurality of overlapping segments 410.)  

With respect to Claim 11, Han et al. and Srinivasan et al. teach 
 	wherein the identifying comprises identifying a third overlapping portion between the target segment and the result of decoding the preceding segment included in the preceding character sequence (Han et al. [0059] Generating the transcription 120 output for the utterance can include using beam search processing to generate one or more candidate transcriptions based on the word element scores. In some examples, the decoder 108 generates a first candidate transcription associated with all odd-numbered overlapping segments 410 (e.g., first, third, fifth overlapping segments) and a second candidate transcription associated with all even-numbered overlapping segments 410 (e.g., second, fourth, sixth overlapping segments). The system 102 also includes a beam search module 118 that performs beam search decoding to generate the candidate transcriptions from which a final transcription 120 is generated as an output of the ASR system 102. In some implementations, the beam search module 118 executes the overlapping inference routine 450 to generate the transcription for the long-form utterance by merging the word elements from the plurality of overlapping segments 410. The Examiner notes that Han et al. identifying the overlapping portion by comparing portion by portion between the target character string and the preceding character string.)

With respect to Claim 12, Han et al. and Srinivasan et al. teach 
wherein the first overlapping portion in the target segment is less than half the target segment (Han et al. Fig. 4 element 410b, the whole target character string 410 b is “looking animations...again the” and the first overlapping portion with the preceding character string in the target character string is “an”. This overlapping “an” is overlapped between “and” in the preceding character string and “animation” in the target character string. This overlapping is less than half the target segment.)

With respect to Claim 13, Han et al. and Srinivasan et al. teach 
 	A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, configure the one or more processors to perform the method of claim 1 (Claim 13 is rejected as the same ground as Claim 1, Han et al. [0063] a processor 502, [0064] The memory 504 stores information within the computing device 500. In one implementation, the memory 504 is a computer-readable medium. In one implementation, the memory 504 is a volatile memory unit or units. In another implementation, the memory 504 is a non-volatile memory unit or units.)

	Claims 14 and 21 recite similar limitations as claim 1. Thus, claims 14 and 21 are rejected as the same ground as claim 1. 

 	Claims 18 and 25 recite similar limitations as Claim 7. Thus, claims 18 and 25 are rejected as the same ground as Claim 7. 

 	Claim 20 recites similar limitations as Claim 10. Thus, claim 20 is rejected as the same ground as Claim 10. 

8.	Claims 8, 19 and 26 are rejected under 35 U.S.C 103(a) as being unpatentable over Han et al. (US 2020/0126538 A1) in view of Srinivasan et al. (US 2017/0364495 A1) and Song et al. (US 2017/0025119 A1.)

	With respect to Claim 8, Han et al. in view of Srinivasan et al. teach all the limitations of Claim 7 upon which Claim 8 depends. Han et al. in view of Srinivasan et al. fail to explicitly teach 
 	wherein the overlap length between the segments is determined based on available resources of an apparatus that performs the method. 
	However, Song et al. teach  
 	wherein the overlap length between the segments is determined based on available resources of an apparatus that performs the method (Song et al. [0021] A size of the window or a size of the padding frames may be determined based on one or more of a speech recognition application field and computing performance capability of a device performing the method, [0060] The size of windows may be determined based on application fields of speech recognition, computing  recognition, computing performance capability of applied devices, and the like, but is not limited thereto, and other various criteria may be considered. The number of windows may be determined to be smaller than the number of frames present in the entire audio signal, [0011] The padding frames added to the window may overlap with one or more frames of a window adjacent to the window.)
 	Han et al., Srinivasan et al. and Song et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to modify the steps of identifying the matching portions between the character sequences and merging the character sequences of the overlapping speech sequences as taught by Han et al., using teaching of the edit distance as taught by Srinivasan et al. for the benefit of determining how similar two text units are to one another, using teaching of determining the length of the frame as taught by Song et al. for the benefit of meeting the computing performance capability of the device (Song et al. [0021] A size of the window or a size of the padding frames may be determined based on one or more of a speech recognition application field and computing performance capability of a device performing the method, [0060] The size of windows may be determined based on application fields of speech recognition, computing  recognition, computing performance capability of applied devices, and the like, but is not limited thereto, and other various criteria may be considered. The number of windows may be determined to be smaller than the number of frames present in the entire audio signal, [0011] The padding frames added to the window may overlap with one or more frames of a window adjacent to the window.)

 	Claims 19 and 26 recites similar limitations as Claim 8. Thus, claims 19 and 26 are rejected as the same ground as claim 8. 

 Allowable Subject Matter
9.	Claims 2-6, 15-17 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	The following is an examiner’s statement of reasons for allowance: 
	With respect to Claim 2, Claim 2 recites “wherein the cost for the edit distance is applied differently to the first overlapping portion and a non-overlapping portion between the target character sequence and the preceding character sequence.” 
	The limitation in claim 2 requires identifying the first overlapping portion and the non-overlapping portion between the target character sequence and the preceding character sequence before applying cost for the edit distance. Thus, the cost for the edit distance could be applied differently to the first overlapping portion and a non-overlapping portion between the target character sequence and the preceding character sequence. Claims 3-5, 15-17 and 22-24 are similar. The limitations in Claims 3-5, 15-17 and 22-24 require the overlapping portion and the non-overlapping portion is/are identified/detected/determined before evaluating/calculating the insertion cost, matching cost, deletion cost and substitution cost. 
	The closest prior arts found as following. 
a.	Srinivasan et al. (US 2017/0364495 A1.) In this reference, Srinivasan et al. evaluates the level of similarity of two character sequences based on the normalized total cost (Srinivasan et al. [0059] In determining a level of similarity, the cost of each operation may be normalized (e.g., to a value between 0 and 1), if needed, and combined (e.g., added) to result in a total cost. The total cost can be normalized by the length of the longest text unit (e.g., by the number of words in the text unit, also potentially to a value between 0 and 1). The level of similarity may then be calculated using the equation: 1−(normalized total cost).) Srinivasan et al. identifying the overlapping portion and/or non-overlapping portion (e.g., matching portion and/or non-matching portion) based on the cost. It implies that the overlapping and the non-overlapping portion is/are identified/detected/determined after evaluating the cost. 
b.	Wang et al. (US 2017/0161260 A1.) In this reference, Wang et al. determines the semantic similarity  between the first and the second character strings according to the edit distance, the pairing number, an operation costs of various operations, the number of words in the first sequence and the number of words in the second sequence. Wang et al. determines the semantic similarity between two character strings based on the cost. It implies that the overlapping and the non-overlapping portion is/are identified/detected/determined after evaluating the cost.
c.  	Belenko et al. (US 2021/0037006 A1.) In this reference, Belenko et al. determines the matching between text strings based the cost (Belenko et al. [0073] In some aspects, the match does not need to be exact. Approximate string matching (e.g., fuzzy string searching) that finds a match when a term in the brand data almost matches a term in the text string can be used. For example, a term in the text string may be a match if the edit distance is less than a threshold or edit “cost.” A word may have an edit distance of “one” if a single operation can transform the word in the text string to a word in the brand data. Example operations include insertion, deletion, substitution, and transposition (i.e., swapping the order of two characters). Different implementations of approximate matching are possible. For example, different operations may be given the same “cost” or different costs.) 
	The prior art(s) fail(s) to teach identifying/detecting/determining the overlapping portion and the non-overlapping portion before evaluating/calculating the insertion cost, matching cost, deletion cost and substitution cost. 
	
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. See PTO-892.
a.	Volkmuth et al. (US 2015/0080266 A1.) In this reference, Volkmuth et al. lets the matching cost is zero and mismatching cost is -1.
b.	Gnerre (US 2021/0375397 A1.) In this reference, Gnerre assign negative number for each mismatch of the sequences. 
c. 	Haji et al. (US 2015/0269431 A1.) In this reference, Haji et al. discloses the edit distance for determining the similarity between textual strings. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655